Exhibit 10.02

LEAPFROG ENTERPRISES, INC.

2002 NON-EMPLOYEE DIRECTORS’ STOCK AWARD PLAN

ADOPTED: JULY 2, 2002

APPROVED BY STOCKHOLDERS: JULY 19, 2002

EFFECTIVE DATE: JULY 2, 2002

AMENDED AND RESTATED: APRIL 20, 2004

AMENDMENT AND RESTATEMENT APPROVED BY STOCKHOLDERS: JUNE 10, 2004

AMENDED AND RESTATED: MARCH 27, 2006

AMENDMENT AND RESTATEMENT APPROVED BY STOCKHOLDERS: JUNE 16, 2006

AMENDED AND RESTATED: APRIL 29, 2009

AMENDED AND RESTATED: APRIL 28, 2010

TERMINATION DATE: NONE

 

1. PURPOSES.

(a) Eligible Recipients. The persons eligible to receive Stock Awards are the
Non-Employee Directors of the Company.

(b) Available Stock Awards. The purpose of the Plan is to provide a means by
which Non-Employee Directors may be given an opportunity to benefit from
increases in value of the Class A Common Stock through the granting of
(i) Nonstatutory Stock Options, (ii) Restricted Stock Awards, (iii) Restricted
Stock Unit Awards, (iv) Stock Appreciation Rights, and (v) Performance Stock
Awards.

(c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Controlled Corporations.

 

2. DEFINITIONS.

(a) “Accountant” means the independent public accountants of the Company.

(b) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(c) “Annual Grant” means a Stock Award granted annually to a Non-Employee
Director who meets the specified criteria pursuant to Section 6(b) of the Plan.

(d) “Annual Meeting” means the annual meeting of the stockholders of the
Company.

(e) “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

(f) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events after
the IPO Date:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving Entity in
such merger, consolidation or similar transaction;

(iii) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Controlled Corporation and the Participant
shall supersede the foregoing definition with respect to Stock Awards subject to
such agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

(g) “Class A Common Stock” means the Class A common stock of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Company” means LeapFrog Enterprises, Inc., a Delaware corporation.

(j) “Consultant” means any person, including an advisor, (i) engaged by the
Company or a Controlled Corporation to render consulting or advisory services
and who is compensated for such services or (ii) who is a member of the Board of
Directors of a Controlled Corporation. However, the term “Consultant” shall not
include either Directors of the Company who are not compensated by the Company
for their services as Directors or Directors of the Company who are merely paid
a director’s fee by the Company for their services as Directors.

(k) “Continuous Service” means that the Participant’s service with the Company
or a Controlled Corporation, whether as an Employee, Director or Consultant, is
not interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or

 

2



--------------------------------------------------------------------------------

a Controlled Corporation as an Employee, Consultant or Director or a change in
the entity for which the Participant renders such service, provided that there
is no interruption or termination of the Participant’s service with the Company
or Controlled Corporation, shall not terminate a Participant’s Continuous
Service. For example, a change in status from an Employee of the Company to a
Consultant of a Controlled Corporation or a Director shall not constitute an
interruption of Continuous Service. Notwithstanding the foregoing or anything in
the Plan to the contrary, unless (i) otherwise provided in a Stock Award
Agreement or (ii) following the date of grant of a Stock Award, determined
otherwise by the Board with respect to any Participant who is then an officer of
the Company within the meaning of Section 16 of the Exchange Act or by the chief
executive officer of the Company with respect to any other Participant, in the
event that a Participant terminates his or her subsequent service with the
Company or a Controlled Corporation as an Employee, the Participant shall cease
vesting in any of his or her Stock Awards as of such date of termination,
regardless of whether the Participant continues his or her service in the
capacity of a Director or Consultant without interruption or termination. The
Board or the chief executive officer of the Company, in that party’s sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy or in the written terms of the
Participant’s leave of absence.

(l) “Controlled Corporation” means any subsidiary corporation of the Company,
whether now or hereafter existing, as such term is defined in Section 424(f) of
the Code.

(m) “Director” means a member of the Board of Directors of the Company.

(n) “Disability” means the inability of a person, in the opinion of a qualified
physician acceptable to the Company, to perform the major duties of that
person’s position with the Company or a Controlled Corporation of the Company
because of the sickness or injury of the person.

(o) “Effective Date” means the date the Plan is adopted by the Board.

(p) “Employee” means any person employed by the Company or a Controlled
Corporation. Mere service as a Director or payment of a director’s fee by the
Company or a Controlled Corporation shall not be sufficient to constitute
“employment” by the Company or a Controlled Corporation.

(q) “Entity” means a corporation, partnership or other entity.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or

 

3



--------------------------------------------------------------------------------

(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.

(t) “Fair Market Value” means, as of any date, the value of the Class A Common
Stock determined as follows:

(i) If the Class A Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Class A Common Stock shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Class A Common Stock) on the market trading day of the day of
determination or, if the day of determination is not a market trading day, the
last market trading day prior to the day of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable.

(ii) In the absence of such markets for the Class A Common Stock, the Fair
Market Value shall be determined by the Board based upon an independent
appraisal in compliance with Section 409A of the Code or, in the case of an
Incentive Stock Option, in compliance with Section 422 of the Code.

(u) “Initial Grant” means a Stock Award granted to a Non-Employee Director who
meets the specified criteria pursuant to Section 6(a) of the Plan.

(v) “IPO Date” means the date the Company’s Class A Common Stock is first
offered to the public under a registration statement declared effective under
the Securities Act.

(w) “Non-Employee Director” means a Director who is not an Employee of the
Company or a Controlled Corporation.

(x) “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(y) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(z) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

(aa) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

(bb) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(cc) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement,

 

4



--------------------------------------------------------------------------------

understanding, relationship or otherwise, has or shares voting power, which
includes the power to vote or to direct the voting, with respect to such
securities.

(dd) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 8(d).

(ee) “Plan” means this LeapFrog Enterprises, Inc. 2002 Non-Employee Directors’
Stock Award Plan.

(ff) “Restricted Stock Award” means an award of shares of Class A Common Stock
which is granted pursuant to the terms and conditions of Section 8(a).

(gg) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

(hh) “Restricted Stock Unit Award” means a right to receive shares of Class A
Common Stock which is granted pursuant to the terms and conditions of
Section 8(b).

(ii) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

(jj) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(kk) “Securities Act” means the Securities Act of 1933, as amended.

(ll) “Stock Appreciation Right” means a right to receive the appreciation on
Class A Common Stock that is granted pursuant to the terms and conditions of
Section 8(c).

(mm) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

(nn) “Stock Award” means any right to receive Class A Common Stock granted under
the Plan, including a Nonstatutory Stock Option, a Restricted Stock Award, a
Restricted Stock Unit Award, a Stock Appreciation Right or a Performance Stock
Award.

(oo) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

(pp) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to

 

5



--------------------------------------------------------------------------------

elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, Owned by the Company, and
(ii) any partnership in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

 

3. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan. The Board may
not delegate administration of the Plan to a committee; provided, however, that
the Board may delegate to a committee the authority to determine the type of
Stock Awards and the number of shares subject to such Stock Awards with respect
to Initial and Annual Grants, as set forth in Section 6(c).

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine the recipients and provisions of Stock Awards to the extent not
specified in the Plan.

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

(iii) To amend the Plan or a Stock Award as provided in Section 13.

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.

(c) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to the provisions of Section 12 relating to
adjustments upon changes in the Class A Common Stock, the Class A Common Stock
that may be issued pursuant to Stock Awards shall not exceed in the aggregate
One Million Two Hundred Fifty Thousand (1,250,000) shares of Class A Common
Stock. Effective as of June 16, 2006, subject to Section 4(b), the number of
shares available for issuance under the Plan shall be reduced by: (i) one
(1) share for each share of Class A Common Stock issued pursuant to an Option
granted under Section 7 or a Stock Appreciation Right granted under
Section 8(c); and (ii) two (2) shares for each share of Class A Common Stock
issued pursuant to a Restricted Stock Award granted under Section 8(a) or a
Restricted Stock Unit Award granted under Section 8(b). Shares may be

 

6



--------------------------------------------------------------------------------

issued in connection with a merger or acquisition as permitted by NYSE Listed
Company Manual Section 303A.08 or, if applicable, NASD Rule 4350(i)(1)(A)(iii)
or AMEX Company Guide Section 711 and such issuance shall not reduce the number
of shares available for issuance under the Plan.

(b) Reversion of Shares to the Share Reserve.

(i) Shares Available For Subsequent Issuance. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, or if any shares of Class A Common Stock issued to a
Participant pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of or in connection with the failure to meet a contingency
or condition required to vest such shares in the Participant, the shares of
Class A Common Stock not acquired, forfeited or repurchased under such Stock
Award shall revert to and again become available for issuance under the Plan.

(ii) Other Shares Available for Subsequent Issuance. If any shares subject to a
Stock Award are not delivered to a Participant because the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., “net
exercised”) or an appreciation distribution in respect of a Stock Appreciation
Right is paid in shares of Class A Common Stock, the number of shares subject to
the Stock Award that are not delivered to the Participant shall remain available
for subsequent issuance under the Plan. If any shares subject to a Stock Award
are not delivered to a Participant because such shares are withheld in
satisfaction of the withholding of taxes incurred in connection with the
exercise of an Option, Stock Appreciation Right, or the issuance of shares under
a Restricted Stock Award or Restricted Stock Unit Award, the number of shares
that are not delivered to the Participant shall remain available for subsequent
issuance under the Plan. If the exercise price of any Stock Award is satisfied
by tendering shares of Class A Common Stock held by the Participant (either by
actual delivery or attestation), then the number of shares so tendered shall
remain available for subsequent issuance under the Plan.

To the extent there is issued a share of Class A Common Stock pursuant to a
Stock Award that counted as two (2) shares against the number of shares
available for issuance under the Plan pursuant to Section 4(a) and such share of
Common Stock again becomes available for issuance under the Plan pursuant to
this Section 4(b), then the number of shares of Class A Common Stock available
for issuance under the Plan shall increase by two (2) shares.

(c) Source of Shares. The shares of Class A Common Stock subject to the Plan may
be unissued shares or reacquired shares, bought on the market or otherwise. If
the aggregate number of shares of Class A Common Stock issuable as Initial and
Annual Grants pursuant to Sections 6(a) and 6(b) would exceed the number of
shares remaining in the share reserve under Section 4(a) at such time of grant,
then, in the absence of any Board action otherwise, a pro rata allocation of the
shares of Class A Common Stock available shall be made in as nearly a uniform
manner as shall be practicable and equitable.

 

7



--------------------------------------------------------------------------------

5. ELIGIBILITY.

The Initial and Annual Grants as set forth in Sections 6(a) and 6(b)
automatically shall be granted under the Plan to all Non-Employee Directors.
Stock Awards may also be granted as discretionary grants as set forth in
Section 6(f).

 

6. NON-DISCRETIONARY AND DISCRETIONARY GRANTS.

(a) Initial Grants. Without any further action of the Board, (i) each person who
is or becomes a Non-Employee Director as of the Effective Date, and (ii) each
person who, after the Effective Date, is elected or appointed for the first time
to be a Non-Employee Director automatically shall, upon the Effective Date or
the date of his or her initial election or appointment to be a Non-Employee
Director, as applicable, be granted an Initial Grant as described in
Section 6(c) below.

(b) Annual Grants. Without any further action of the Board, on each July 1
(“Annual Grant Date”), commencing on July 1, 2004, each person who is then a
Non-Employee Director, automatically shall be granted an Annual Grant as
described in Section 6(c) below; provided, however, that if a Non-Employee
Director holds the position of Chairman of the Board on such date, such
Non-Employee Director shall instead be granted an Annual Grant as described in
Section 6(c) below; further provided, however, that the number of shares subject
to an Annual Grant for a particular Non-Employee Director shall be reduced, on a
pro rata basis, for each month such person did not serve as a Non-Employee
Director during the twelve-month period from the prior Annual Grant Date (or
from July 1, 2002 with respect to the first Annual Grant hereunder) until the
current Annual Grant Date.

(c) Determination of Form of Initial and Annual Grants. On or before December 31
of any calendar year, the Board shall determine if all Initial and Annual Grants
to be granted in the subsequent calendar year shall be in the form of Options
described in Section 7, Restricted Stock Awards described in Section 8(a),
Restricted Stock Unit Awards described in Section 8(b), Stock Appreciation
Rights described in Section 8(c), or Performance Stock Awards described in
Section 8(d). If the Board does not make such a determination on or before
December 31 of a calendar year, all Initial and Annual Grants to be granted in
the subsequent calendar year shall be in the form of Options described in
Section 7.

(d) Initial and Annual Grants as Options.

(i) Initial Grant. If the Initial Grant is in the form of an Option, the Initial
Grant shall be a Nonstatutory Stock Option to purchase Thirty Thousand
(30,000) shares of Class A Common Stock on the terms and conditions set forth
herein.

(ii) Annual Grant. Subject to Section 6(b), if the Annual Grant is in the form
of an Option, the Annual Grant shall be a Nonstatutory Stock Option to purchase
Fifteen Thousand (15,000) shares of Class A Common Stock on the terms and
conditions set forth herein; provided, however, that if a Non-Employee Director
holds the position of Chairman of the Board on the Annual Grant Date, such
Non-Employee Director shall instead be granted an Annual Grant to purchase
Twenty-Five Thousand (25,000) shares of Class A Common Stock on the terms and
conditions set forth herein.

 

8



--------------------------------------------------------------------------------

(e) Initial and Annual Grants as Other Types of Stock Awards. If the Initial or
Annual Grant is in the form of a Restricted Stock Award, Restricted Stock Unit
Award, Stock Appreciation Right or Performance Stock Award, the number of shares
of Class A Common Stock subject to such Initial or Annual Grant shall be
determined by the Board in its sole discretion.

(f) Discretionary Grants. In addition to non-discretionary grants pursuant to
Sections 6(a) through 6(e), the Board, in its sole discretion, may grant Stock
Awards to one or more Non-Employee Directors in such numbers and subject to such
other provisions as it shall determine. The numbers and other provisions of such
Stock Awards need not be identical.

 

7. OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:

(a) Term. No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.

(b) Exercise Price. The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the stock subject to the Option on
the date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

(c) Consideration. The purchase price of Class A Common Stock acquired pursuant
to an Option shall be paid, to the extent permitted by applicable statutes and
regulations and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The methods of payment permitted by this Section 7(c) are:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Class A Common Stock;

 

9



--------------------------------------------------------------------------------

(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Class A Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, that shares of Class A
Common Stock will no longer be outstanding under an Option and will not be
exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or

(v) in any other form of legal consideration that may be acceptable to the
Board.

Unless otherwise specifically provided in the Option, the purchase price of
Class A Common Stock acquired pursuant to an Option that is paid by delivery to
the Company of other Class A Common Stock acquired, directly or indirectly from
the Company, shall be paid only by shares of the Class A Common Stock of the
Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes). At any time that the Company is incorporated in Delaware,
payment of the Class A Common Stock’s “par value,” as defined in the Delaware
General Corporation Law, shall not be made by deferred payment.

(d) Transferability. An Option is transferable by will or by the laws of descent
and distribution. An Option also may be transferable upon written consent of the
Company if, at the time of transfer, a Form S-8 registration statement under the
Securities Act is available for the exercise of the Option and the subsequent
resale of the underlying securities. In addition, an Optionholder may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option.

(e) Vesting. Options shall vest as follows:

(i) Initial Grants:   1/36th of the shares of Class A Common Stock covered by an
Initial Grant shall vest monthly over thirty-six (36) months.

(ii) Annual Grants:   1/36th of the shares of Class A Common Stock covered by an
Annual Grant shall vest monthly over thirty-six (36) months.

(iii) Discretionary Grants: At the time of grant of an Option pursuant to
Section 6(f), the Board may impose such restrictions or conditions to the
vesting of the Options as it, in its sole discretion, deems appropriate.

(f) Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Class A Common Stock subject to the Option prior to the full vesting of the
Option. Any unvested shares of Class A Common Stock so

 

10



--------------------------------------------------------------------------------

purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Board determines to be appropriate.

(g) Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Optionholder’s Continuous Service, or (ii) the expiration
of the term of the Option as set forth in the Option Agreement. If, after
termination, the Optionholder does not exercise his or her Option within the
time specified in the Option Agreement, the Option shall terminate.

(h) Extension of Termination Date. If the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 7(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

(i) Disability of Optionholder. In the event an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date six (6) months following
such termination or (ii) the expiration of the term of the Option as set forth
in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

(j) Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the three-month period after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise the Option as
of the date of death) by the Optionholder’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (1) the date six (6) months following the date of death
or (2) the expiration of the term of such Option as set forth in the Option
Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

 

8. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Class A Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate,

 

11



--------------------------------------------------------------------------------

which certificate shall be held in such form and manner as determined by the
Board. The terms and conditions of Restricted Stock Award Agreements may change
from time to time, and the terms and conditions of separate Restricted Stock
Award Agreements need not be identical, provided, however, that each Restricted
Stock Award Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) past or future services actually or to be rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.

(ii) Vesting. Shares of Class A Common Stock awarded under a Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive pursuant to
a forfeiture condition, any or all of the shares of Class A Common Stock held by
the Participant which have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

(iv) Transferability. Rights to acquire shares of Class A Common Stock under a
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Class A Common Stock awarded under the Restricted Stock Award Agreement remains
subject to the terms of the Restricted Stock Award Agreement.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical, provided,
however, that each Restricted Stock Unit Award Agreement shall include (through
incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Class A Common Stock subject to the Restricted
Stock Unit Award. The consideration to be paid (if any) by the Participant for
each share of Class A Common Stock subject to a Restricted Stock Unit Award may
be paid in any form of legal consideration that may be acceptable to the Board
in its sole discretion and permissible under applicable law.

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 

12



--------------------------------------------------------------------------------

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Class A Common Stock, their cash equivalent, any combination thereof
or in any other form of consideration, as determined by the Board and contained
in the Restricted Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Class A Common Stock (or
their cash equivalent) subject to a Restricted Stock Unit Award to a time after
the vesting of such Restricted Stock Unit Award.

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Class A Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Class A Common Stock covered by the
Restricted Stock Unit Award in such manner as determined by the Board. Any
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all the terms and conditions of
the underlying Restricted Stock Unit Award Agreement to which they relate.

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(vii) Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the Code. Such restrictions, if any,
shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award. For example, such
restrictions may include, without limitation, a requirement that any Class A
Common Stock that is to be issued in a year following the year in which the
Restricted Stock Unit Award vests must be issued in accordance with a fixed
pre-determined schedule.

(c) Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. Stock Appreciation Rights may be granted as stand-alone Stock
Awards or in tandem with other Stock Awards. The terms and conditions of Stock
Appreciation Right Agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:

(i) Term. No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Stock Appreciation Right Agreement.

 

13



--------------------------------------------------------------------------------

(ii) Strike Price. Each Stock Appreciation Right will be denominated in shares
of Class A Common Stock equivalents. The strike price of each Stock Appreciation
Right shall not be less than one hundred percent (100%) of the Fair Market Value
of the Class A Common Stock equivalents subject to the Stock Appreciation Right
on the date of grant.

(iii) Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Class A
Common Stock equal to the number of shares of Class A Common Stock equivalents
in which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right.

(iv) Vesting. At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.

(v) Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.

(vi) Payment. The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Class A Common Stock, in cash, in any combination of the
two or in any other form of consideration, as determined by the Board and
contained in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

(vii) Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time ending on the earlier of (A) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the Stock Appreciation Right Agreement),
or (B) the expiration of the term of the Stock Appreciation Right as set forth
in the Stock Appreciation Right Agreement. If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.

(viii) Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Stock Appreciation Rights granted under the Plan
that are not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Stock Appreciation Rights will comply with
the requirements of Section 409A of the Code. Such restrictions, if any, shall
be determined by the Board and contained in the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is

 

14



--------------------------------------------------------------------------------

to be paid wholly or partly in cash must be exercised and paid in accordance
with a fixed pre-determined schedule.

(d) Performance Stock Awards. A Performance Stock Award is a Stock Award that
may be granted, may vest, or may be exercised based upon the attainment during
one or more periods of time of certain performance goals. Such performance goals
may be determined by the Board in its sole discretion or may be based on the
Performance Goals selected by the Committee under the Company’s 2002 Equity
Incentive Plan (as such terms are defined in the Company’s 2002 Equity Incentive
Plan). A Performance Stock Award may, but need not, require the completion of a
specified period of Continuous Service. The length of any performance period,
the performance goals to be achieved during such performance period, and the
measure of whether and to what degree such performance goals have been attained
shall be conclusively determined by the Board in its sole discretion. In
addition, to the extent permitted by applicable law and the applicable Award
Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.

 

9. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Class A Common Stock
required to satisfy such Stock Awards.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Class A
Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any stock issued or issuable pursuant to any such
Stock Award. If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority which counsel for the
Company deems necessary for the lawful issuance and sale of stock under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell stock upon exercise of such Stock Awards unless and until such authority is
obtained.

 

10. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

11. MISCELLANEOUS.

(a) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares subject to a
Stock Award unless and until such Participant has satisfied all requirements for
exercise of the Stock Award pursuant to its terms.

(b) No Service Rights. Nothing in the Plan or any instrument executed or Stock
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an

 

15



--------------------------------------------------------------------------------

Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

(c) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring stock under any Stock Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring the stock
subject to the Stock Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the shares upon the exercise or acquisition
of stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.

(d) Withholding Obligations. The Participant may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares from the shares of the Class A
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of stock under the Stock Award, provided, however, that no shares
of Class A Common Stock are withheld with a value exceeding the minimum amount
of tax required to be withheld by law; or (iii) delivering to the Company owned
and unencumbered shares of the Class A Common Stock.

(e) Lock-Up Period. Upon exercise of any Stock Award, a Participant may not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Class A Common Stock or other
securities of the Company held by the Participant, for a period of time
specified by the managing underwriter(s) (not to exceed one hundred eighty
(180) days) following the effective date of a registration statement of the
Company filed under the Securities Act, other than a Form S-8 registration
statement, (the “Lock Up Period”); provided, however, that nothing contained in
this section shall prevent the exercise of a repurchase option, if any, in favor
of the Company during the Lock Up Period. A Participant may be required to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the underwriter(s) that are consistent with the foregoing or that
are necessary to give further effect

 

16



--------------------------------------------------------------------------------

thereto. In order to enforce the foregoing, the Company may impose stop-transfer
instructions with respect to such shares of Class A Common Stock until the end
of such period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 11(e) and shall have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.

 

12. ADJUSTMENTS UPON CHANGES IN CLASS A COMMON STOCK.

(a) Capitalization Adjustments. If any change is made in the stock subject to
the Plan, or subject to any Stock Award, without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
nature, class(es) and maximum number of securities subject both to the Plan
pursuant to Section 4 and to the nondiscretionary Stock Awards specified in
Section 6, and the outstanding Stock Awards will be appropriately adjusted in
the nature, class(es) and number of securities and price per share of stock
subject to such outstanding Stock Awards. The Board shall make such adjustments,
and its determination shall be final, binding and conclusive. (The conversion of
any convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to such event.

(c) Change in Control. If a Change in Control occurs and as of, or within twelve
(12) months after, the effective time of such Change in Control, a Participant’s
Continuous Service terminates, then his or her Stock Awards will accelerate and
become fully vested and immediately exercisable (to the extent applicable),
unless the termination was a result of the Participant’s resignation (other than
any resignation contemplated by the terms of the Change in Control or required
by the Company or the acquiring entity pursuant to the Change in Control).

(d) Parachute Payments. In the event that the acceleration of the vesting and
exercisability of the Stock Awards provided for in Section 12(c) and benefits
otherwise payable to a Participant (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Participant’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless the Participant elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or

 

17



--------------------------------------------------------------------------------

after the effective date of the event that triggers the Payment): reduction of
cash payments; cancellation of accelerated vesting of Stock Awards; reduction of
employee benefits. In the event that acceleration of vesting of Stock Award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Participant’s Stock Awards
(i.e., earliest granted Stock Award cancelled last) unless the Participant
elects in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Participant and the Company within fifteen (15) calendar days after the date on
which the Participant’s right to a Payment is triggered (if requested at that
time by the Participant or the Company) or such other time as requested by the
Participant or the Company. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Participant and the Company with an
opinion reasonably acceptable to the Participant that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Participant and the Company.

 

13. AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 12 relating to adjustments upon
changes in Class A Common Stock, no amendment shall be effective unless approved
by the stockholders of the Company to the extent stockholder approval is
necessary to satisfy the requirements of Rule 16b-3 or any Nasdaq or securities
exchange listing requirements.

(b) Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval.

(c) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

(d) Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

18



--------------------------------------------------------------------------------

14. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

 

15. EFFECTIVE DATE OF PLAN.

The Plan shall become effective on the date the Plan is adopted by the Board,
but no Stock Award shall be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.

 

16. CHOICE OF LAW.

All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Delaware, without regard to
such state’s conflict of laws rules.

 

19